COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Barbara Williams v. Village of Bear Creek Homeowners
                            Association

Appellate case number:      01-15-01112-CV

Trial court case number:    2015-31767

Trial court:                189th District Court of Harris County

        On December 28, 2015, appellant, Barbara Williams, proceeding pro se, filed an
affidavit of indigence for appellate costs in this Court in the above-referenced appeal,
which the Clerk of this Court referred to the trial clerk. See TEX. R. APP. P. 20.1(a)(2),
(c)(1), (d), 25.1(a). On January 5, 2016, the court reporter filed an info sheet in this
Court indicating that there is no reporter’s record. On January 11, 2016, the trial clerk
filed a clerk’s record in this Court. On March 9, 2016, the trial clerk filed an info sheet in
this Court stating that no contest to indigence was filed. See id. 20.1(i)(1), (2), (4).

       Accordingly, the allegations in the affidavit of indigence are deemed true, and
appellant is entitled to proceed without advance payment of appellate costs. See TEX. R.
APP. P. 20.1(f), (i)(4). The Clerk of this Court is ORDERED to deem the appellant
indigent and that she is allowed to proceed on appeal without advance payment of costs
for purposes of the appellate filing fee and the clerk’s and reporter’s record fees.

       Because the clerk’s record was already filed and there is no reporter’s record, the
Court orders appellant to file her appellant’s brief with the Clerk of this Court within 30
days of the date of this Order. See TEX. R. APP. P. 2, 38.6(a)(1). The appellee’s brief, if
any, must be filed within 30 days from the filing of appellant’s brief. See TEX. R. APP. P.
38.6(b).

       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually
Date: March 15, 2016